USCA11 Case: 21-11645      Date Filed: 03/07/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11645
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
WALKER WASHINGTON,
a.k.a. Cap,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
          D.C. Docket No. 1:20-cr-00015-DHB-BKE-2
                   ____________________
USCA11 Case: 21-11645        Date Filed: 03/07/2022     Page: 2 of 2




2                      Opinion of the Court                21-11645


Before ROSENBAUM, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       Grant K. Usry, appointed counsel for Walker Washington in
this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967). Washington, in turn, has person-
ally requested that we either appoint substitute counsel or compel
Usry to continue representing him. Our independent review of the
entire record reveals that counsel’s assessment of the relative merit
of the appeal is correct. Because independent examination of the
entire record reveals no arguable issues of merit that could be
raised either by counsel or substitute counsel, counsel’s motion to
withdraw is GRANTED, Washington’s motion for substitute
counsel is DENIED, and Washington’s conviction and sentence are
AFFIRMED.